Order modified by vacating order of reference, and reducing counsel fee to $1,500, the $500 paid to be applied thereto. The alimony should be fixed as follows: The husband to continue paying the rent, servants and all the expenses of maintaining the household; this to be done by weekly allowances, except that the rent is to be paid as provided by the terms of the lease, so that conditions may continue as at present; and in addition pay to his wife the sum of $100 a week for the support of herself and her son. The custody of Robert Anderson Cooke, Jr., is hereby awarded to Florence Rogers Cooke, with the right upon the part of said Robert Anderson Cooke to the custody each week-end from Friday night at six o’clock until Monday morning at ten o’clock. Said Robert Anderson Cooke, Jr., should not be removed from the State of New York during the pendency of the action. As so modified, order affirmed, with ten dollars costs and disbursements to the respondent. Settle order on notice. Present — Clarke, P. J., Dowling, Finch, McAvoy and Martin, JJ.